MEMORANDUM1
Kulwant Singh, a native and citizen of India, petitions for review of a final decision of the Board of Immigration Appeals (“BIA”) affirming the order of an Immigration Judge denying his application for asylum under 8 U.S.C. § 1158(a) and withholding of deportation under 8 U.S.C. § 1253(h). We have jurisdiction under 8 U.S.C. § 1105a,2 and we affirm the BIA’s decision.
The BIA found that Singh’s testimony was not credible because of a material inconsistency between his asylum application and his testimony at the hearing before the Immigration Judge. It also found that Singh did not provide a satisfactory explanation for the inconsistency. Because we hold that the BIA’s adverse credibility determination was supported by substantial evidence and that the BIA gave adequate consideration to Singh’s explanation, we do not consider the BIA’s alternative holdings that the conduct to which Singh was allegedly subjected did not rise to the level of persecution, and that the “persecution” was not on account of a statutory ground for asylum.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. The Illegal Immigration Reform and Immigrant Responsibility Act of 1996 ("HRIRA”), Pub.L. 104-208, 110 Stat. 3009 (Sept. 30, 1996), repealed this section. However, IIRI-RA provides transitional rules that apply to cases that were commenced prior to April 1, 1997. The transitional rules apply to this case.